03/16/2021


                                          DA 18-0328
                                                                                         Case Number: DA 18-0328

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 65



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

JUAN ANASTASIO RODRIGUEZ,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eighth Judicial District,
                       In and For the County of Cascade, Cause No. ADC 14-528(b)
                       Honorable Elizabeth A. Best, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Colin M. Stephens, Smith & Stephens, P.C., Missoula, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Jonathan M. Krauss, Assistant
                       Attorney General, Helena, Montana

                       Joshua A. Racki, Cascade County Attorney, Jennifer Quick, Deputy County
                       Attorney, Great Falls, Montana



                                                   Submitted on Briefs: December 9, 2020

                                                              Decided: March 16, 2021


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Defendant and Appellant Juan Anastasio Rodriguez (Rodriguez) appeals from the

April 5, 2018 Sentencing Order and Judgment issued by the Eighth Judicial District Court,

Cascade County, following his conviction for Sexual Intercourse Without Consent

(SIWOC), a felony, after a jury trial.

¶2     We restate the issues on appeal as follows:

       1. Whether the District Court erred by allowing the presentation of combined
          expert and lay testimony without providing a cautionary instruction or notice to
          counsel.

       2. Whether the District Court violated Rodriguez’s due process rights by failing to
          exclude the prosecutor from a hearing regarding defense counsel’s
          representation.

       3. Whether there is record-based evidence of ineffective assistance of counsel.

¶3     We affirm.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶4     In 2003, Rodriguez, then a member of the United States Air Force, was stationed at

Malmstrom Air Force Base in Great Falls. One night in 2003, Rodriguez and his Air Force

roommate Eric Stephens (Eric) met up with two teenage girls to hang out in town. As the

evening drew to a close, J.S., then 15 years old, needed a ride home as her friend and

co-worker Jennifer Hahn (Jennifer) wanted to continue hanging out with Eric. Rodriguez

offered J.S. a ride home, which she accepted. Rather than taking J.S. directly home,

however, Rodriguez began to drive up the highway towards Havre to show off how fast his

car could go. Rodriguez then pulled off the highway in an isolated area outside of Great
                                            2
Falls, pulled down J.S.’s pants, and forcibly anally raped her. Rodriguez then drove J.S.

home and dropped her off. J.S., who was bleeding from the rape, went inside her house

and cleaned herself off. She did not immediately tell her family or friends about the

incident with Rodriguez and stopped hanging out with Jennifer. For years after the

incident, J.S. did not tell anyone about the night Rodriguez raped her in 2003.

¶5     Rodriguez later left the Air Force after a general discharge and remained in Great

Falls. He got married, had children, and started a successful roofing and siding business

called J.R.’s Roofing and Siding. J.S. also remained in Great Falls, and she would

occasionally see Rodriguez as he would attempt to contact her over the phone or by

showing up at her apartment. Though she continued not telling her family or friends about

the 2003 incident, J.S. did report that she had been raped on her medical intake forms with

her medical provider, family nurse practitioner Ladonna Maxwell (Maxwell) in 2007,

2008, and 2010. One New Year’s Eve, J.S. was out with her friend Alexis Warren (Alexis)

when Rodriguez grabbed J.S. from behind while waiting in line at a bar in Great Falls. J.S.

panicked and asked Alexis to leave immediately. After getting to their car, J.S. finally

disclosed the 2003 incident to Alexis. J.S. subsequently verbally disclosed the rape to

Maxwell during a 2011 appointment. Maxwell referred J.S. to counseling with a licensed

clinical professional counselor, Barbara Bottomly (Bottomly), to whom J.S. further

disclosed the 2003 rape during treatment and therapy.

¶6     In 2014, J.S. saw a post on Facebook about Rodriguez and his business. J.S.

responded on Facebook, posting “He raped me when I was 15. I was to [sic] scared to say
                                             3
anything then and Im.so.mad I didn’t…that was almost 12 years ago now[. . . .] It makes

me sick to think he’s been allowed to run around enjoying life all these years.” J.S.’s

Facebook post was noticed by the Great Falls Police Department (GFPD). GFPD Detective

Jesse Slaughter contacted and interviewed J.S. After this interview, Detective Slaughter

investigated J.S.’s allegations and interviewed Jennifer, Alexis, Eric, and others. As a

result of this investigation, the Cascade County Attorney’s Office filed an Information in

the District Court charging Rodriguez with a single count of felony SIWOC. Pursuant to

an arrest warrant, Detective Slaughter then found and arrested Rodriguez. At the time of

his arrest, Rodriguez claimed to Detective Slaughter that he did not know J.S. After being

arrested, Rodriguez was housed at the Cascade County Detention Center (CCDC). At the

CCDC, Rodriguez was housed near Robert Paliga (Paliga). According to testimony by

Paliga at trial, during the time they were housed near each other Rodriguez admitted to

committing the incident with J.S. but felt confident the State would not be able to convict

him as there was no DNA or other physical evidence of the crime.

¶7     Though he was arrested in December of 2014, Rodriguez did not go to trial until

December of 2017. Subject to a $200,000 bond in this case and revocation proceedings

from previous charges, Rodriguez remained incarcerated until trial. Shortly after being

arrested, Rodriguez retained Kenneth Olson as private counsel. On May 12, 2015, the

parties filed a Plea Agreement regarding both this case and a previous revocation matter,




                                            4
which, in relevant part, stated Rodriguez would plead guilty via an Alford plea1 to an

amended charge of felony sexual assault causing bodily injury. In return for Rodriguez’s

plea, the State agreed to recommend a 20-year sentence to the Montana State Prison (MSP),

with 10 years suspended. The State further agreed to not seek to sentence Rodriguez as a

Persistent Felony Offender. The matter was set for a change of plea hearing. At the

July 23, 2015 change of plea hearing, Olson advised the District Court that Rodriguez

wished to withdraw from the plea agreement and proceed to trial. Trial was then set for

February of 2016. On January 8, 2016, however, Rodriguez filed an unopposed motion to

continue the trial along with a Waiver of Speedy Trial. The District Court ultimately re-set

the jury trial for January of 2017.

¶8       On June 22, 2016, Olson filed a Motion to Withdraw as Counsel, alleging he could

no longer represent Rodriguez due to a serious conflict of interest and not being paid by

Rodriguez for his services. The District Court granted Olson’s motion to withdraw on June

27, 2016, and also set a hearing regarding Rodriguez’s representation for July 14, 2016.

That representation hearing was later re-set to August 11, 2016. At the hearing, Rodriguez

informed the District Court he wished to have counsel from the Office of State Public

Defender (OPD) appointed to represent him. Rodriguez further informed the court he

wished for OPD attorney Vincent van der Hagen to be appointed to represent him.

Following the hearing, the District Court ordered OPD to appoint counsel to represent


1
    North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160 (1970).

                                                 5
Rodriguez. Attorney van der Hagen filed his Notice of Appointment of Counsel on

September 1, 2016, and officially began representing Rodriguez. On November 1, 2016,

van der Hagen filed a Motion to Withdraw as Counsel Due to Conflict of Interest. The

District Court granted van der Hagen’s motion to withdraw on November 3, 2016, and

ordered OPD to immediately appoint Rodriguez new counsel. On November 15, 2016,

OPD filed a Notice of Appointment of Counsel, informing the court that Shari M. Lennon

would now be representing Rodriguez. After a November 17, 2016 status hearing, the

District Court issued an order which vacated the January 2017 trial date and set the matter

for another status hearing on January 26, 2017. On December 29, 2016, attorney James F.

Gardner filed a Notice of Counsel, informing the District Court he had been appointed as

new counsel for Rodriguez by OPD. OPD filed a Notice of Substitution of Counsel on

January 27, 2017, notifying the parties of the substitution of Gardner for Lennon. On

February 23, 2017, the District Court re-set trial for May 22, 2017. Trial was then re-set

for June 12, 2017. On May 24, 2017, Rodriguez filed both a Motion to Dismiss for

violation of his right to a speedy trial and a Motion to Continue Jury Trial. The District

Court re-set the jury trial for December 11, 2017. The court also denied Rodriguez’s

motion to dismiss on June 7, 2017.

¶9    On July 10, 2017, Rodriguez filed, pro se, a Motion to Substitute or Removal [sic]

of counsel, alleging Gardner had provided ineffective assistance. On August 1, 2017,

pursuant to a request by Gardner for an expedited hearing on Rodriguez’s pro se motion,

the District Court held a representation hearing. At that hearing, both Rodriguez and
                                            6
Gardner spoke to the breakdown in their attorney-client relationship. Rodriguez was sworn

in to testify to the allegations of ineffective assistance he made in his pro se motion,

followed by the court asking Gardner to respond to those allegations. Gardner contradicted

some of the claims made by Rodriguez. Counsel for the State was present throughout this

hearing. On August 2, 2017, the District Court issued its Order Granting Substitute

Counsel.2 In this order, the District Court found that Gardner was not ineffective, but

granted Rodriguez’s motion to substitute counsel due to the complete breakdown in the

attorney-client relationship. The court further ordered that the December 11, 2017 trial

date would be maintained and would not be re-set.

¶10   On August 23, 2017, OPD filed notices of appointment for Rodriguez’s new

co-counsel, Scott B. Owens and Teal Mittelstadt. On November 2, 2017, Rodriguez filed

a Motion for Order Endorsing Additional Witnesses, seeking to add Sharlene Rodriguez

and John Marion (Marion) as additional witnesses. The District Court granted the motion

on November 7, 2017. On December 5, 2017, the State filed a Motion to Exclude

Witnesses or in the Alternative to Compel Disclosure of Material Information, which, in

relevant part, sought to exclude Marion as a witness because Rodriguez had not provided

Marion’s contact information and the State was both unable to locate him and had not been

provided with a statement as to what Marion would testify. At the December 5, 2017 Final




2
 Due to a typo, the District Court issued an Amended Order Granting Substitute Counsel on
August 4, 2017. The substance of the court’s order was unchanged.
                                               7
Pretrial Conference, the District Court granted the State’s motion to exclude Marion from

testifying as he still could not be located.

¶11    The matter went to trial beginning on December 11, 2017. At trial, the jury heard

testimony from J.S., Jennifer, Alexis, Maxwell, Jean McAllister, Paliga, Scott van Dyken,

Ryan Heald, Eric, Bottomly, and Detective Slaughter. Relevant to the present appeal,

Maxwell testified regarding seeing J.S. as her patient and her diagnosing J.S. with anxiety

after the 2011 appointment at which J.S. disclosed the 2003 rape. McAllister testified as a

“blind expert” regarding trauma, victim responses to traumatic events, and the nature of

sexual assault—not specifically to the facts of the present case. After a three-day trial, the

jury found Rodriguez guilty of SIWOC.

¶12    After trial, Rodriguez filed, under seal, a Motion for New Trial and a Brief in

Support. The State filed a response brief, and the District Court denied the motion for a

new trial in a written order on January 26, 2018. The matter then proceeded to a sentencing

hearing on March 30, 2018. At the start of the hearing, the District Court held another

representation hearing because it had come to light that Rodriguez had made complaints to

OPD regarding his attorneys Owens and Mittelstadt. Counsel for Rodriguez asked for a

closed hearing, which the court granted. The District Court allowed the State to remain at

this closed hearing after counsel for the State argued he had a right to be present. The court

heard testimony from Rodriguez, Owens, and Mittelstadt, as well as input from counsel for




                                               8
the State.3 Rodriguez informed the court of his issues regarding representation but did not

request new counsel. The District Court found there was no reason to appoint new counsel

and proceeded to the sentencing hearing. At the conclusion of the sentencing hearing, the

District Court sentenced Rodriguez to 75 years at MSP, with 25 years suspended. The

court further designated Rodriguez as a Tier II sexual offender.

¶13      Rodriguez appeals. Additional facts will be discussed as necessary below.

                                 STANDARD OF REVIEW
¶14      We review a district court’s rulings on the admissibility of evidence, including oral

testimony, for abuse of discretion. State v. Champagne, 2013 MT 190, ¶ 17, 371 Mont.

35, 305 P.3d 61 (citing State v. Henderson, 2005 MT 333, ¶ 8, 330 Mont. 34, 125 P.3d

1132).     The district court has great latitude in ruling on the admissibility of expert

testimony, and its ruling will not be disturbed without a showing of abuse of discretion.

State v. Kaarma, 2017 MT 24, ¶ 82, 386 Mont. 243, 390 P.3d 609 (citing State v. Stout,

2010 MT 137, ¶ 59, 356 Mont. 468, 237 P.3d 37).

¶15      It is within the sound discretion of the district court to rule on requests for the

appointment of new counsel, and we will not overturn a district court’s decision absent an

abuse of discretion. State v. Gallagher, 1998 MT 70, ¶ 10, 288 Mont. 180, 955 P.2d 1371

(citations omitted). A defendant “is entitled to substitute counsel if he presents material



3
 The District Court had previously issued an Order Protecting Counsel from the Commission on
Practice and Other Disciplinary Actions so that Owens and Mittelstadt could respond to any
complaints of ineffective assistance of counsel.

                                               9
facts showing good cause for the substitution as demonstrated by: (1) an actual conflict of

interest; (2) an irreconcilable conflict between counsel and the defendant; or (3) a complete

breakdown in communication between counsel and the defendant.” State v. Johnson, 2019

MT 34, ¶ 19, 394 Mont. 245, 435 P.3d 64. “A defendant is not entitled to substitute counsel

based on a general claim of ineffective assistance of counsel[.]” Johnson, ¶ 19. A district

court must “perform an ‘adequate initial inquiry’ to determine whether the defendant’s

complaints are ‘seemingly substantial’ when considering a defendant’s request for

substitute counsel.” Johnson, ¶ 21. “A district court’s inquiry is adequate if it considers a

defendant’s factual complaints together with counsel’s specific explanations addressing the

complaints.” Johnson, ¶ 22 (citations omitted). A defendant “must present material facts

showing that the attorney-client relationship has deteriorated to the point where the

irreconcilable conflict or breakdown in communication prevents the mounting of an

adequate defense.” Johnson, ¶ 23.

¶16    Claims of ineffective assistance of counsel constitute mixed questions of law and

fact which we review de novo. State v. Clary, 2012 MT 26, ¶ 12, 364 Mont. 53, 270 P.3d

88 (citing State v. Heavygun, 2011 MT 111, ¶ 8, 360 Mont. 413, 253 P.3d 897). “Only

record-based ineffective assistance of counsel claims are considered on direct appeal.”

State v. Howard, 2011 MT 246, ¶ 18, 362 Mont. 196, 265 P.3d 606 (citing State v. Trull,

2006 MT 119, ¶ 25, 332 Mont. 233, 136 P.3d 551).              This Court has adopted the

two-pronged test of Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984), in

judging ineffective assistance of counsel claims. State v. Crider, 2014 MT 139, ¶ 34, 375
                                             10
Mont. 187, 328 P.3d 612 (citing State v. Kougl, 2004 MT 243, ¶ 11, 323 Mont. 6, 97 P.3d

1095). In order to show ineffective assistance of counsel, “a defendant must prove both

(1) that counsel’s performance was deficient, and (2) that counsel’s deficient performance

prejudiced the defense.” State v. Ward, 2020 MT 36, ¶ 18, 399 Mont. 16, 457 P.3d 955

(quoting Crider, ¶ 34). In analyzing prejudice, the defendant must show a “reasonable

probability that the result of the proceeding would have been different but for counsel’s

deficient performance.” State v. Brown, 2011 MT 94, ¶ 12, 360 Mont. 278, 253 P.3d 859

(citation omitted).

                                      DISCUSSION

¶17    1. Whether the District Court erred by allowing the presentation of combined expert
       and lay testimony without providing a cautionary instruction or notice to counsel.

¶18    “M. R. of Evid. 701 authorizes a lay witness to give an opinion, which is ‘based on

the [witness’s] perception,’ and is helpful for a clear understanding of the witness’s

testimony or a fact in issue.” Kaarma, ¶ 84 (quoting State v. Nobach, 2002 MT 91, ¶ 14,

309 Mont. 342, 46 P.3d 618). Expert testimony is governed by M. R. Evid. 702. Expert

witnesses may use their “scientific, technical, or other specialized knowledge” based on

their “knowledge, skill, experience, training, or education” to assist the fact finder in

understanding evidence or determining facts. M. R. Evid. 702. “Professional persons such

as detectives, firefighters, paramedics, doctors, and dentists can testify under either M. R.

Evid. 701 or 702; however, their testimony must comply with each rule accordingly.”

Kaarma, ¶ 84.

                                             11
¶19    In this case, Rodriguez asserts the District Court wrongly allowed J.S.’s nurse

practitioner, Maxwell, to present mixed lay and expert testimony without giving a

cautionary instruction.    The State points out that Rodriguez both did not object to

Maxwell’s testimony at trial—outside of a hearsay objection regarding Maxwell’s

treatment notes which was overruled—and now makes the assertion Maxwell was called

and testified for an expert for the first time on appeal.

¶20    We generally do not address issues raised for the first time on appeal. State v.

Sedler, 2020 MT 248, ¶ 10, 401 Mont. 437, 473 P.3d 406. “Plain error review is an

exception to this general rule where we may consider issues raised for the first time on

appeal.” State v. Akers, 2017 MT 311, ¶ 10, 389 Mont. 531, 408 P.3d 142 (citations

omitted). “To reverse a decision for plain error, the appellant must: (1) demonstrate that

the claimed error implicates a fundamental right; and (2) firmly convince this Court that a

failure to review the claimed error would result in a manifest miscarriage of justice, leave

unsettled the question of the fundamental fairness of the proceedings, or compromise the

integrity of the judicial process.” Sedler, ¶ 10 (citing Akers, ¶ 10).

¶21    We find plain error review is not warranted in this case. On appeal, Rodriguez does

not appear to assert Maxwell’s testimony itself was improper in any way, that he was

somehow surprised by the testimony given by Maxwell at trial, or that Maxwell was not

able to be qualified as an expert. Indeed, Rodriguez notes the State “[laid] foundation for

Ms. Maxwell’s qualifications as both a lay and expert witness” at trial. From our review

of the record, when testifying as to her diagnosis of J.S. and her subsequent treatment
                                              12
recommendations, Maxwell arguably may have provided mixed lay and expert testimony.

We do not find, however, that the District Court failing to give a cautionary instruction to

the jury regarding Maxwell’s mixed-use testimony “would result in a manifest miscarriage

of justice, leave unsettled the question of the fundamental fairness of the proceedings, or

compromise the integrity of the judicial process.” Akers, ¶ 10. Rodriguez cites to federal

cases regarding such cautionary instructions, but we are not “firmly convinced” it is

necessary to exercise plain error review to determine whether such an instruction should

have been given by the District Court in this case as Rodriguez did not object to Maxwell’s

testimony at trial. Sedler, ¶ 10. As plain error review is not warranted here, the District

Court is affirmed on this issue.

¶22    2. Whether the District Court violated Rodriguez’s due process rights by failing to
       exclude the prosecutor from a hearing regarding defense counsel’s representation.

¶23    Rodriguez asserts the District Court violated his right to due process by twice having

Gallagher hearings regarding his complaints about appointed counsel with the State

present. Once again, Rodriguez did not object to the State being present at these hearings

and raises this issue for the first time on appeal.

¶24    On appeal, Rodriguez does not challenge the District Court’s Gallagher rulings—

that it was appropriate to substitute Gardner in 2017 and that it was not appropriate to

substitute Owens and Mittlestadt just prior to the March 30, 2018 sentencing hearing—

instead arguing his constitutional right to due process was violated by the State remaining

present during these hearings. The State argues Rodriguez’s claim is moot because

                                              13
Rodriguez got what he wanted at both hearings—Gardner substituted at the first, and

Owens and Mittlestadt retained but with a record of his grievances made at the second—

and there is no longer a justiciable controversy. While we find Rodriguez’s due process

rights were not violated in this case, we disagree with the State that there is not a justiciable

controversy here.

¶25    Rodriguez twice presented “seemingly substantial” complaints to the District Court

about his appointed counsel. Because of these complaints, the District Court was required

to conduct an “adequate inquiry” into Rodriguez’s complaints. Johnson, ¶ 21. On

August 1, 2017, the District Court held the first Gallagher hearing in this matter and

conducted an inquiry into Rodriguez’s complaints with his then-counsel, Gardner.

Rodriguez testified to the allegations of ineffective assistance of counsel he made in his

pro se motion. The District Court followed Rodriguez’s testimony by asking Gardner to

respond to those allegations. In response, Gardner contradicted some of the claims made

by Rodriguez. Counsel for the State was present throughout this hearing. Following the

hearing, the District Court granted Rodriguez’s motion to substitute his counsel due to the

breakdown in the attorney-client relationship.

¶26    The District Court held the second Gallagher hearing just prior to sentencing on

March 30, 2018. At this hearing, Rodriguez testified to complaints he had with his trial

counsel (and fifth and sixth attorneys on the case), Owens and Mittelstadt, but testified he

did not seek to have the court substitute them. Once again, the State was present for this

hearing as well. Rodriguez asked for a “closed hearing,” which the District Court granted,
                                               14
and the courtroom was cleared. Though Rodriguez did not object to the State staying

during this hearing, the prosecutor asserted he had a right to be present as his input may be

needed in accordance with State v. Dethman, 2010 MT 268, ¶ 18, 358 Mont. 384, 245 P.3d

30.

¶27    To begin, in Dethman, ¶18, we merely described a Gallagher hearing held by the

district court in that case. We noted the district court in that case considered “Dethman’s

complaints; [counsel]’s explanation regarding the complaints; the Regional Public

Defender Office’s letters explaining its independent investigation and ultimate refusal to

assign Dethman new counsel; the prosecutor’s input; and the court’s knowledge of

[counsel]’s performance and communication with Dethman.” Dethman, ¶ 18. This hearing

description does not imply this Court requires or endorses a prosecutor remaining present

at a Gallagher hearing regarding a defendant’s legal representation. In order to safeguard

issues protected by the attorney-client privilege, a court’s initial inquiry in assessing the

existence of (1) an actual conflict of interest; (2) an irreconcilable conflict between counsel

and the defendant; or (3) a complete breakdown in communication between counsel and

the defendant should be conducted with the defendant and his/her counsel outside the

presence of the prosecution. If, after this initial inquiry, the court determines input from

the prosecution is needed, such can then be obtained.

¶28    Here, although the District Court conducted its initial inquiries into Rodriguez’s

various complaints regarding his legal counsel in the presence of the prosecution,

Rodriguez did not object or contemporaneously request the prosecution be precluded from
                                              15
attending the closed proceedings.        Thus, Rodriguez must establish reversal to be

appropriate under plain error review. For reversal under plain error review, Rodriguez

“must: (1) demonstrate that the claimed error implicates a fundamental right; and (2) firmly

convince this Court that a failure to review the claimed error would result in a manifest

miscarriage of justice, leave unsettled the question of the fundamental fairness of the

proceedings, or compromise the integrity of the judicial process.” Sedler, ¶ 10 (citing

Akers, ¶ 10). We cannot find the District Court’s error in allowing the prosecutor to remain

present at the Gallagher hearings resulted in a manifest miscarriage of justice, left unsettled

the question of the fundamental fairness of the proceedings, or compromised the integrity

of the judicial process. Rodriguez got exactly what he wanted at both hearings and there

is no evidence the State used any of what was disclosed at those hearings against Rodriguez

at trial. After the first Gallagher hearing, Gardner was substituted as counsel due to a

complete breakdown in communication between counsel and defendant. See Johnson, ¶

19. After the second Gallagher hearing, Owens and Mittelstadt were not substituted as

Rodriguez testified he “wasn’t asking for new attorneys.” The District Court correctly

denied substitution after the second Gallagher hearing because Rodriguez did not present

“material facts showing good cause for the substitution as demonstrated by: (1) an actual

conflict of interest; (2) an irreconcilable conflict between counsel and the defendant; or (3)

a complete breakdown in communication between counsel and the defendant.” Johnson,

¶ 19. At both Gallagher hearings, the District Court also conducted an “adequate inquiry”

into Rodriguez’s complaints by having him testify to those complaints and questioning his
                                              16
attorneys regarding the same. Johnson, ¶ 21. The District Court therefore did not abuse

its discretion when it substituted Gardner or when it declined to substitute Owens and

Mittelstadt.

¶29    While the District Court should have precluded the State from remaining present

during the Gallagher hearings, unless and until it decided input from the prosecution was

necessary, the District Court conducted an “adequate inquiry” and its decisions regarding

counsel were correct. Johnson, ¶ 21. Thus, plain error review is not warranted in this case

and the District Court is properly affirmed on this issue.

¶30    3. Whether there is record-based evidence of ineffective assistance of counsel.

¶31    When defendants raise ineffective assistance of counsel claims on direct appeal, we

must first determine whether the claims are more appropriately addressed in a

postconviction relief proceeding. State v. Santoro, 2019 MT 192, ¶ 16, 397 Mont. 19, 446

P.3d 1141 (citing Kougl, ¶ 14). “[A] record which is silent about the reasons for the

attorney’s actions or omissions seldom provides sufficient evidence to rebut” the strong

presumption counsel’s conduct falls within the wide range of reasonable professional

conduct. State v. Sartain, 2010 MT 213, ¶ 30, 357 Mont. 483, 241 P.3d 1032. If we cannot

answer from the record “the question ‘why’ counsel did or did not take the actions

constituting the alleged ineffective assistance, the claims are better raised by a petition for

post-conviction relief where the record can be more fully developed, unless ‘no plausible

justification’ exists for the defense counsel’s actions or omissions.” Sartain, ¶ 30 (quoting

Kougl, ¶¶ 14-15 (internal citation omitted)).
                                                17
¶32    Throughout the proceedings before the District Court, Rodriguez frequently clashed

with his appointed counsel after his private counsel withdrew. On appeal, Rodriguez puts

forth two reasons why his counsel was ineffective: (1) for not calling Marion to testify, and

(2) for not eliciting statistics of false reports of sexual assaults from McAllister on

cross-examination.

¶33    The State argues Rodriguez’s first allegation of ineffective assistance of counsel—

regarding the failure to call Marion to testify—is not record-based, and is therefore not

appropriate for consideration on direct appeal. Rodriguez concedes the State’s contention

there is an insufficient record on this issue to review on direct appeal is “likely true,” but

asserts the failure was due to the State remaining present during the March 30, 2018

Gallagher hearing. We are not persuaded by Rodriguez’s argument in this regard. There

is nothing in the record demonstrating how or what was done by counsel to locate Marion.

The only thing the record shows is that neither counsel for Rodriguez nor the State were

actually able to ever locate Marion. There is also nothing in the record showing to what

Marion was going to testify. A silent record, such as the one here, is not appropriate for

reviewing a claim of ineffective assistance of counsel on direct appeal. Sartain, ¶ 30.

¶34    Rodriguez also asserts his counsel was ineffective for failing to have McAllister

testify to false reporting statistics during cross-examination. During cross-examination,

counsel for Rodriguez asked McAllister, referring to the State, “And they never asked you

to come up here and talk about false reporting at all?” McAllister responded, “No, they

did not.” Shortly after beginning his redirect examination of McAllister, counsel for the
                                             18
State requested a sidebar to address whether Rodriguez had opened the door to additional

testimony about false reporting of sexual assaults. Counsel for Rodriguez informed the

District Court he had “no intent in my closing to talk about false reporting.” The District

Court determined it would permit the State “to go into it but if you aren’t pursuing it further,

I think we will end it there.” In accordance with this discussion, the State ended its redirect

examination of McAllister with the following exchange:

       Q. Ms. McAllister, the last question defense counsel asked you was about
       false reporting. Is that right?

       A. That’s correct.

       Q. And there are scientific studies in that area, correct?

       A. That’s correct.

       Q. But there is a legal ruling in the State of Montana and we can’t have you
       testify to that?

       A. That’s my understanding, yes.

Counsel for Rodriguez did not call any witnesses and did not talk about false reporting

during closing argument.

¶35    Here again, we lack a sufficient record to determine “why” counsel for Rodriguez

did not attempt to elicit false reporting statistics from McAllister on cross-examination and

this claim is therefore not appropriate for consideration on direct appeal. Sartain, ¶ 30.

Though Rodriguez argues his counsel did not get into those statistics due to a

misunderstanding of the law, we cannot determine whether counsel’s actions were due to

a “misunderstanding” or were simply a tactical decision. Certainly, it may be a reasonable
                                              19
tactical decision for defense counsel to avoid eliciting statistics about the false reporting of

sexual assaults based on those statistics themselves, as the expert could say that false

reporting was exceedingly rare and damage the defense. See generally State v. Grimshaw,

2020 MT 201, ¶¶ 24-25, 401 Mont. 27, 469 P.3d 702. There is therefore insufficient

evidence presented to rebut the presumption that counsel’s decision fell within the “wide

range of reasonable professional conduct.” Santoro, ¶ 16.

¶36    Rodriguez asserts the failure to elicit the false reporting statistics was simply due to

his counsel erroneously believing getting into those statistics was prohibited. Setting aside

the insufficient record to determine whether this was a tactical decision on the part of

counsel or not, counsel’s belief in this regard was not incorrect. We have long limited the

introduction of false reporting statistics as an “improper comment on the credibility of” the

alleged victim in sex crime cases. State v. Brodniak, 221 Mont. 212, 222, 718 P.2d 322,

329 (1986). After trial in this case, we have since reaffirmed that holding in Grimshaw,

Grimshaw, ¶ 28, and noted that we distinguish allowable “educational testimony regarding

general causes of false reports in child sexual abuse cases” from “statistical testimony

regarding false reporting” which is disallowed. State v. Reams, 2020 MT 326, ¶ 16 n.1,

402 Mont. 366, 477 P.3d 1118. Counsel for Rodriguez likely being aware of both the

possibility McAllister would testify false reports of sexual assault are rare and of this

Court’s determination that the introduction of false reporting statistics is an “improper

comment on the credibility of” a witness may possibly explain counsel’s actions. Thus,


                                              20
Rodriguez has failed to establish his ineffective assistance of counsel claims on direct

appeal.

                                     CONCLUSION

¶37    Plain error review is not warranted for either Issue 1 or Issue 2 in this case. In

addition, Rodriguez’s claims of ineffective assistance of counsel are not record-based and

are not appropriate for direct appeal.

¶38    Affirmed.


                                                /S/ INGRID GUSTAFSON


We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ JIM RICE




                                           21